UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-6958


CORNELL F. DAYE,

                      Plaintiff – Appellant,

          v.

DAVID   BALLARD,   Warden  (MOCC),   in   his   official   and
individual   capacities   (Defendant   #1);   JASON   COLLINS,
Associate Warden of Programs, in official and individual
capacities (Defendant #2); MARK CRAWFORD, Librarian, in his
official and individual capacities (Defendant #3); LT.
CURTIS DIXON, in his official and individual capacities
(Defendant #4),

                      Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:11-cv-00106)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornell F. Daye, Appellant Pro Se. Michael P. Addair, John P.
Fuller, BAILEY & WYANT, PLLC, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cornell F. Daye seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge and dismissing certain counts in Daye’s 42 U.S.C. § 1983

(2006) complaint.           This court may exercise jurisdiction only

over    final     orders,      28   U.S.C.      § 1291     (2006),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).              The order Daye seeks to appeal is

neither     a    final    order     nor    an   appealable     interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions      are   adequately     presented     in   the

materials       before   the   court      and   argument    would    not    aid   the

decisional process.



                                                                           DISMISSED




                                           2